Citation Nr: 1704243	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  96-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability with associated neurological residuals of the shoulders and arms.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1956 to June 1968.  His awards include the National Defense Service Medal and Good Conduct Medal, and he was also awarded Sharpshooter and Marksman commendations.

This case has a long procedural history.  The case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 1996 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a personal hearing at the RO in February 1997.  He also testified at a hearing before the Board at the RO in January 2001.  Transcripts of both hearings are included in the claims file.  The Veterans' Law Judge that conducted the January 2001 hearing thereafter retired, and the Veteran declined an opportunity to have another hearing.

The January 1996 rating decision on appeal denied service connection for a right shoulder disability, a left shoulder disability, a right arm disability, and a left arm disability.  In an October 1997 decision, the Board denied the Veteran's claims for service connection for bilateral arm and shoulder disabilities.  The Veteran appealed the Board's October 1997 decision to the United States Court of Appeals for Veterans Claims (Court) which in a July 1998 order, granted the parties joint motion for remand (JMR), vacating the Board's October 1997 decision to the extent that it denied service connection for the arm and shoulder disabilities.  The case was then remanded back to the Board.  

In November 1998 and May 2001, the Board remanded the issues of entitlement
to service connection for bilateral arm and shoulder disabilities for further development.  An August 2002 RO decision (issued in a supplemental statement of the case (SSOC)) also addressed the claims and denied service connection for the arm and shoulder disabilities as secondary to a cervical spine disability.  In an April 2003 decision, the Board again denied the claims for service connection for arm and shoulder disabilities.
The Veteran appealed the Board's April 2003 decision to the Court, which in a
November 2005 order vacated and remanded the denial of the claims for service connection for the bilateral arms and shoulders.  The Court also indicated that the Board should adjudicate the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

In May 2006, the Board remanded the issues of entitlement to service connection for arm and shoulder disabilities for further development as well as the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability to the RO.  

The November 2006 RO decision denied service connection for a cervical spine disability on a de novo basis.  The Board observes, however, that service connection for a cervical spine disability was previously denied in a final October 1997 Board decision.  Therefore, the Board was required to address whether the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a cervical spine disability.  See Barnett v Brown, 83 F 3d 1380 (Fed Cir 1996).  

In a January 2008 decision, the Board reopened and denied the claim of entitlement to service connection for a cervical spine disability.  The Veteran then appealed the January 2008 Board's decision to the Court, which in a November 2009 order, granted the parties' JMR vacating the January 2008 decision and remanding the case for compliance with the terms of the JMR.

In January 2011, the Board requested a Veterans Health Administration (VHA) opinion as to the issue of entitlement to service connection for a cervical spine disability, and the VHA was obtained in January 2011.   In May 2011, the Veteran and his attorney were provided with a copy of the VHA opinion.  No additional evidence was submitted in response by the Veteran and his attorney.  In January 2012 the Board remanded this case for further development.

In March 2013, the Board issued a decision which denied service connection for the cervical spine, bilateral arm, and bilateral shoulder disabilities.  The Veteran again appealed the Board's decision to the Court, which in a January 2014 order granted another JMR vacating the March 2013 decision to the extent that it denied service connection for the cervical spine, bilateral arm, and bilateral shoulder disabilities.  That JMR noted that the Veteran had abandoned his appeal as to the separate issues of entitlement to service connection for left and right shoulder and arm disabilities on a direct basis, but continued his appeal of these claims as symptoms or residuals of his cervical spine disorder.  Therefore, this issue has been recharacterized as reflected on the title page.  

The Board remanded the claim again in August 2014, October 2015 and August 2016.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A cervical spine disability was not shown in service or for many years thereafter, and the current cervical spine disability is not related to service. 


CONCLUSION OF LAW

The requirements for establishing service connection for a cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in May 2001.  The case was last readjudicated in November 2016.

The record also reflects that VA has made reasonable efforts to obtain relevant records.  VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records; letters, records, and/or examinations from Dr. Revollo, Dr. Hawkins, Dr. Sharpe, Dr. DeVincentis, and Jacksonville Wolfson Children Hospital; his records on file with the Social Security Administration (SSA); and his treatment records from the North Florida/South Georgia VA Health System.  

The Board notes that VA has notified the Veteran of its attempts to obtain unavailable records.  In this regard, the Veteran was treated at Flowers Hospital and from Lyster Army Hospital following his May 1967 motor vehicle accident.  However, in July 2006 Lyster Army Hospital notified VA that it did not have any treatment records of the Veteran.  Moreover, in February 2007 the RO issued a memorandum of unavailability outlining the steps it took to try to obtain the Lyster Army Hospital records.  Later in February 2007, the RO sent the Veteran a letter notifying him that these records were not available.  Similarly, in April 2007 Flowers Hospital and Southeast Alabama Medical Center notified VA that they did not have any treatment records of the Veteran.  Thereafter, in the June 2007 supplemental statement of the case the RO notified the Veteran of the unavailability of these records.  Following the August 2016 remand, the Board contacted the Dothan, Alabama police department to attempt to obtain records from the Veteran's 1967 motor vehicle accident, but the police department reported that obtaining such was not possible due to their constrained resources.  The Veteran was notified of this in the November 2016 supplemental statement of the case.  Thus, the Board finds that the RO has properly acted within the mandates of the duty to assist under 38 C.F.R. § 3.159, and that further attempts to obtain additional treatment records would be futile.    

When government records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing government records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

The record also shows that the Veteran was provided with VA examinations in February 2000, April 2000, August 2012 and April 2015.  The Board finds that the April 2015 VA examiner detailed the Veteran's assertions, obtained an accurate history, and provided factual foundations and reasoned bases for the conclusions that were reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was advised of the opinions and had the opportunity to respond.  Accordingly, the Board finds that VA's duty to assist has been met.  

Finally, the Board notes that the actions requested in the prior remands have          been undertaken to the extent possible.  The Veteran's service treatment records, post-service private and VA treatment records, SSA records, and police records were either obtained, or, as discussed previously, VA fulfilled its duty to assist in seeking to obtain the records and notifying the Veteran of their unavailability.  The Veteran has also been afforded additional VA examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Service Connection

In this case, the Veteran asserts that his current cervical spine condition resulted from trauma suffered following a May 1967 in-service motor vehicle accident (MVA).  He maintains that following the accident he was rendered unconscious and transported to Dothan-Flowers Hospital and then to the base hospital at Fort Rucker.  While in the hospital, the Veteran experienced neck and shoulder pain, and he continued to experience those symptoms until undergoing neck surgery in 1990.  During his August 2012 VA examination, the Veteran explained that he did not seek treatment for the neck condition until 1990 because he did not have health insurance. 

In the January 2014 JMR the parties agreed that the Board provided an inadequate statement of reasons of bases for its finding that the Veteran lacked credibility in his reporting of his alleged continuity of symptomatology.  Specifically, the Board did not take into account the Veteran's assertion that he did not seek treatment until 1990 because he lacked insurance, and did not provide sufficient analysis concerning the Veteran's 1990 report of a two-month history of neck pain as evidence against his claim.  Additionally, the Board erred in relying upon the silence in the Veteran's service treatment records following the hospitalization because it did not find that the records were complete such that the absence of a report would be relevant.  Finally, the Board did not adequately discuss its finding that Drs. Sharpe and DeVincentis lacked credibility in providing their positive opinions.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.           § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease of the cervical spine throughout the course of the appeal.  Thus, the first criterion for establishing service connection is met, and the case turns on whether the cervical spine condition manifested in service or within the presumptive period, or is otherwise related to service. 
The Veteran's service treatment records include a July 1965 complaint of a low backache, December 1965 report of a nonproductive cough and sore throat and treatment of chancroid, June 1966 report of stomach cramps, July 1966 complaint of penile lesions, and August 1966 reports of abrasions on the left hand and urethritis.  They also note that on May 19 or May 20, 1967, the Veteran was involved in an automobile accident.   The record indicates that the Veteran's car was broadsided by another automobile, and that he was treated for "multiple contusions," and returned to duty on May 22, 1967.  Following the motor vehicle accident, the service treatment records are negative for symptoms of or a diagnosis of a cervical spine injury or a cervical spine disability, but the Veteran reported having a sore throat in January 1968.  His June 1968 separation examination noted that his spine and musculoskeletal system were normal.

Following service, the Veteran was examined in March 1981 in connection with his claim of entitlement to SSA benefits for asbestosis.  The Veteran reported a past medical history of being hospitalized for polio at age 12, an appendectomy at age 14, and chemical burns to his back, legs, and shoulders in 1972.  The Veteran's neck and extremities were noted to be normal, and he did not otherwise report any neck issues.

In October 1990 the Veteran sought care at Jacksonville Wolfson Children's Hospital.  He reported that his cervical spine pain began between six and eight weeks ago.  The physician suspected a right C6-C7 disc abnormality and scheduled a myelography study.  The myelography revealed a right C6-C7 defect, and the Veteran underwent a C6-C7 laminectomy.   Also in October 1990, the Veteran reported left shoulder pain and weakness, and a myelogram revealed an osteophyte at left C6-C7.  However, the Veteran stated that he declined to have surgery performed on the left shoulder at that time.  

In April 1995, the Veteran was evaluated by a psychologist in connection with his application for SSA benefits.  He reported a physical history of a left hip injury in 1972, asbestosis diagnosed in 1980, and a 1990 neck operation.

In August 1995, the Veteran first claimed entitlement to service connection for a disability of the neck, shoulders, and arms, which he stated began in May 1967. 

In support of his claim, the Veteran offered hearing testimony and letters from 
private physicians which related his current cervical spine condition to the residuals of the in-service motor vehicle accident.  During the Veteran's January 2001 hearing, Dr. Sharpe elaborated that the Veteran's neck was foiled in the May 1967 automobile accident, and that his condition progressed into the current disc disease.  She subsequently submitted a written opinion that she disagreed with the conclusions of physicians who had seen the Veteran recently who had offered opinions contrary to hers.  Similarly, following a December 2006 examination, Dr. DeVincentis diagnosed the Veteran as having bilateral cervical radiculopathy and C5 anteriolisthesis secondary to motor vehicle accident and advanced degenerative arthritis secondary to cervical trauma.  The chiropractor opined that the Veteran's cervical symptomatology was without question resultant from the motor vehicle accident he sustained in 1967.  He noted that the Veteran suffered consistently since 1967 from debilitating neck pain and arm numbness and weakness.  The examiner noted that the Veteran could not afford treatment after the military and before 1990 and therefore had not received medical care for the cervical condition.  The chiropractor stated that he agreed with Dr. Sharpe's comments as to the fact that the Veteran's current cervical disability was due to his in-service motor vehicle accident.  He stated that the fact that the Veteran's cervical anteriolisthesis was specific and localized proved the fact that it was due to a specific trauma rather than to generalized osteoarthritis.  He noted that general age-related arthritis would not create an anteriolisthesis of 5 mm nor such a specific local reaction of degenerative arthritis as visualized on his current X-rays.  Dr. Revolo provided a similar opinion in February 1996, but did not provide a rationale.  

By contrast, the VA examiners provided negative opinions.  At the April 2000 VA orthopedic examination the Veteran told the examiner that he injured both of his shoulders and his neck in a May 1967 motor vehicle accident.  The Veteran could not recall the details of the accident or the mechanism of the injuries and denied receiving further treatment after his discharge from the in-service hospitalization.  That examiner provided a negative opinion, as did VA physicians who reviewed the claims file in May 2000 and August 2012.  

In April 2015, the Veteran was again afforded a VA examination.  The Veteran once again reported neck pain continuing since the 1967 motor vehicle accident.  The examiner opined that it was unlikely that the cervical spine disability is related to service or manifested during service or within one year of service.  The examiner noted that the medical records from the MVA suggested only contusions, which represent soft tissue injuries that would not lead to degenerative spine disease.  Furthermore, a neck condition was not suggested until the 1990 report.  The examiner added that he reviewed the statements by Drs. Sharpe and DeVincentis, but that those opinions lack a factual basis to connect the current neck condition to the in-service MVA.   

After review of the record, the Board finds that service connection for a cervical spine disability is not warranted.   

At the outset, the Board finds that the probative evidence does not reflect that arthritis of the cervical spine was present in service or within one year of discharge from service.  Although the Veteran has reported that his neck pain began following the 1967 MVA and has continued since, the Board finds his account to lack credibility.  The Board bases this finding on several factors, which it will now discuss. 

First, the Board finds that the Veteran's service treatment records are complete, based on the recording of conditions prior to and following the 1967 MVA.  The records reflect that the Veteran extensively reported and received treatment for medical conditions during service, including backache, nonproductive cough and sore throat, chancroid, stomach cramps, penile lesions, hand abrasions and urethritis  prior to the MVA, and a sore throat following the MVA.  Additionally, the reports from the MVA indicate that the Veteran suffered contusions and returned to duty in two days, and his spine was reported as normal on the separation examination.  Therefore, in light of the Veteran's history of reporting medical conditions during service, the Board finds that the absence of reports of neck pain or a cervical spine condition following the MVA weighs against the likelihood that the Veteran experienced such symptoms.  See AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

Second, the Board finds the Veteran's October 1990 report of neck pain beginning 
six to eight weeks ago to be highly probative, because this statement was made while seeking treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Third, the Board notes that the Veteran reported medical histories during evaluations for SSA benefits that did not include a neck injury suffered in the in-service MVA, but did include events occurring many years prior, including childhood polio and an appendectomy.  The Veteran did not place the onset of his cervical spine symptoms in service until 1995, over 25 years after service and in connection with the filing of his claim for benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

Therefore, given the differing reports throughout the decades, the Board finds the Veteran's relatively recent assertions of onset more than 25 years ago to be not credible and significantly less probative as to his health status in service in comparison to his service treatment records, statement to his treating physician, and his reports of medical history which were unconnected with his pursuit of VA benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  In light of the aforementioned factors, the Board finds the Veteran's report that he did not seek treatment because he lacked insurance to carry little weight.  

Therefore, the Board finds that arthritis of the cervical spine did not manifest during service or within one year of separation.  Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board has found that arthritis did not manifest during service, nor were symptoms consistent with arthritis present.  See Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015) (to establish service connection based on a continuity of symptoms under                    § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms).  Thus, continuity of symptomatology as a means to establish service connection is not applicable, and competent evidence of a nexus between the current disability and service is required.  

Addressing the nexus evidence, the Board finds that the opinion of the April 2015 VA examiner, provided after examining the Veteran, is highly probative, as it reflects consideration of all relevant facts as evidenced by citations to relevant items from the claims file, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  By contrast, the Board affords the opinions of Drs. Sharpe, DeVincentis and Revolo little probative value because their conclusions are premised on the account that the Veteran experienced neck pain continuing since the in-service MVA, which the Board has found to be not credible.  Id.; See also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

The Board acknowledges the Veteran's belief that his current cervical spine condition 
is related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render an opinion as to the cause of his cervical spine condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a cervical spine condition is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's opinion as to the etiology of his cervical spine condition 
is not competent medical evidence.  The Board finds the opinion of the April 2015 
2015 VA examiner to be significantly more probative than the Veteran's lay assertions.

In short, a cervical spine condition was not shown in service or within one year of the Veteran's separation from service, and the current cervical spine condition is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  The Board is grateful to the Veteran for his honorable and distinguished service, and regrets that a more favorable outcome could not be reached.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disability with associated neurological residuals of the shoulders and arms is denied. 


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


